                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 RICHARD SCAFFIDI,
                                                      Civ. No. 17-810 (RBK) (KMW)
                Plaintiff,

        v.
                                                      MEMORANDUM AND ORDER
 GARY M. LANIGAN, et al.,

                Defendants.


       Plaintiff is proceeding through counsel with a civil rights Complaint filed pursuant to 42

U.S.C. § 1983. On October 1, 2018, all Defendants filed a motion to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 24).

       On October 22, 2018, it appears that Plaintiff filed a counseled Amended Complaint as of

right, replacing his initial pro se Complaint, in response to Defendants’ motion to dismiss. Fed. R.

Civ. P. 15(a)(1)(B). The filing of this Amended Complaint effectively moots Defendants’ motion

to dismiss the original Complaint. See Wilson v. Somerset Cty. Prosecutors Office, No. 15-6034,

2016 WL 1090811, at *4 (D.N.J. Mar. 21, 2016) (explaining that courts should require a defendant

to file a new motion if applying the pending motion to the amended complaint would create

confusion or when the new pleading is substantially different).

       Accordingly, IT IS on this 6th day of April, 2019,

       ORDERED that Defendants’ motion to dismiss (ECF No. 24) the original Complaint is

DENIED AS MOOT in light of Plaintiff’s subsequent filing of an Amended Complaint.



                                                             s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge
